Citation Nr: 0017526	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-09 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1982 to May 
1988.  

This appeal arises from a June 1995 rating decision of the 
Togus, Maine, Regional Office (RO) which denied service 
connection for a gastrointestinal disability.  The veteran 
timely appealed this decision to the Board of Veterans' 
Appeals (Board).

In March 1998, the Board remanded this case so that the RO 
could obtain VA medical records that had been identified by 
the veteran as pertinent to his claim.  After completing the 
requested development, the RO continued the denial of the 
claim.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's currently diagnosed Crohn's disease and his active 
military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for gastrointestinal disability.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In preparation for the veteran's entry into active service, 
he underwent comprehensive examination in April 1982.  He did 
not then report any prior medical history of a 
gastrointestinal disorder.  On examination, his abdomen and 
viscera were normal.  The examiner concluded that the veteran 
had no defects.  Comprehensive examinations were also 
afforded the veteran in October 1982 and May 1984 for 
acceptance for duty onboard submarines.  These examination 
reports reflect similar history and findings as noted in 
April 1982.  

Other service medical records indicate that the veteran 
complained of nausea, vomiting, and diarrhea in December 
1984.  The impression was viral gastroenteritis.  In October 
1986, the veteran complained of stomach pain, nausea, 
vomiting, and loose bowel movements.  The assessment was 
gastroenteritis.

In November 1986, the veteran underwent a Medical Board 
evaluation.  On examination, his abdomen was found to be 
normal and negative findings were reported regarding his 
gastrointestinal system.  The only disability discussed in 
the Medical Board's final report was the veteran's service-
connected right thumb disability.  

In April 1988, the veteran was afforded a separation 
examination.  He specifically denied any prior medical 
history of frequent indigestion or stomach, liver, 
intestinal, gall bladder, or gallstone problems.  On 
examination, his abdomen and viscera were reported to be 
normal.  The examiner's summation of the veteran's defects 
and diagnoses did not include any mention of a 
gastrointestinal disorder.

In September 1990, the veteran filed his initial claims for 
service connection, in which he addressed only a right thumb 
disability and prostate problems.  On subsequent VA 
compensation examinations conducted in October 1990, February 
1991, October 1992, January 1995, October 1995, and February 
1996; there were no reported complaints or diagnoses of a 
gastrointestinal disorder.  His VA medical records dated from 
June 1991 to April 1993 also do not include any notations as 
to symptoms or diagnosis of a gastrointestinal disorder.  

The veteran filed a claim for service connection for a 
gastrointestinal disability in February 1995.  VA medical 
records associated with the claims file in July 1995 include 
an outpatient record dated in January 1995.  Noted medical 
history included that the veteran's father and sister had 
Crohn's disease.  The veteran complained of having loose 
stools with mucus and blood.  These episodes reportedly 
happened for five to six days every month for "years."  The 
diagnosis was questionable Crohn's disease.  Subsequent VA 
medical records dated from April 1995 to November 1997 
include no notations as to symptoms or diagnoses of any 
gastrointestinal disorder.

During his June 1996 hearing, the veteran asserted that his 
current gastrointestinal problems were the same as those he 
had been treated for in the military.  The veteran alleged 
that he first suffered with gastrointestinal problems while 
serving in the military in 1984.  He stated that his 
gastrointestinal symptoms were intermittent from 1984 to 1986 
and became constant after that time.  He claimed that he had 
not sought treatment for these complaints more often because 
he was not a complainer and his schedule for training and 
serving on submarines prevented him from seeking regular 
treatment.  He also alleged that he considered that these 
problems to be of a personal nature and did not want to 
discuss them.  Finally, the veteran argued that part of the 
reason he did not seek treatment for his complaints was that 
during his military service he did not realize that his 
symptoms of constant diarrhea were abnormal.  The veteran 
testified that he had not sought treatment for this disorder 
until recent years when his symptoms had become so severe he 
could no longer ignore them.  It was acknowledged that he was 
never diagnosed or told he had a chronic gastrointestinal 
disorder while in the military.  He testified that he is not 
currently receiving regular treatment for his 
gastrointestinal complaints. 

The veteran submitted a letter from his father at the 
hearing.  It was noted that the veteran had not suffered with 
gastrointestinal problems prior to his military service.  The 
father claimed that his son had told him during the veteran's 
military service that he had started to experience 
gastrointestinal problems.  The veteran's father alleged that 
these problems had bothered the veteran from that time 
forward.  


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§  3.303, 3.304 
(1999).  

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991); see also Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  See also Voerth 
v. West, 13 Vet. App. 314 (1999) (A claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology).

At the outset, the Board notes that there is no clear 
evidence that the veteran currently suffers from a chronic 
gastrointestinal disability.  Post-service, a diagnosis of 
"questionable Crohn's disease" was rendered in January 
1995; however, subsequent treatment records reflect no 
symptoms or diagnosis of Crohn's disease or any other 
gastrointestinal disability.  In the absence of evidence of 
the claimed current disability (and, if so, of a nexus 
between that disability and service).  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  

However, even assuming, arguendo, that the veteran currently 
suffers from a chronic gastrointestinal disability, the claim 
must still fail in the absence of competent medical evidence 
of a nexus between that disability and the veteran's active 
military service.  The service medical records indicate that 
the veteran complained of gastrointestinal symptoms during 
his military service and received a diagnosis of 
gastroenteritis; however, no gastrointestinal disability was 
noted on Medical Board evaluation or on separation 
examination.  Moreover, post service, the diagnosis of 
"questionable Crohn's disease" was not rendered until many 
years after the veteran's separation from the military.  
Significantly, the veteran has not presented nor indicated 
the existence of, any competent medical opinion establishing 
a nexus between any current gastrointestinal disorder and any 
incident of the veteran's active military service, to include 
the gastrointestinal symptoms noted therein.  

The veteran and his father have claimed that his current 
gastrointestinal symptomatology is similar to that he 
complained of while in military service.  While they are 
competent to present evidence of symptomatology, as 
laypersons without medical training and expertise, they are 
not competent to arrive at a diagnosis or to determine the 
etiology of a disorder; hence, the contentions in this regard 
have no probative value.  See Zang v. Brown, 8 Vet. App. 246 
(1995); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, even 
accepting as credible (for purposes of the well-grounded 
analysis) the assertions that the veteran continued to 
experience the same, or similar symptoms since service, the 
claim is still not plausible in the absence of medical 
evidence linking the veteran's in- and post-service 
symptomatology to a current disorder.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In the absence of competent medical evidence of a nexus 
between any current gastrointestinal disability and the 
veteran's military service, his claim is not well grounded 
under either the Caluza or Savage tests, referred to above.  
As there is no duty to assist, under the provisions of 
38 U.S.C.A. § 5107(a), for a claim that is not well grounded, 
VA is prohibited from assisting the veteran in the further 
development of his current claim.  See Morton v. West, 
12 Vet. App. 477 (1999).  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

As the RO has denied the claim as not well grounded, there 
clearly is no prejudice to the veteran in the Board denying 
the claim on the same basis.  Moreover, as clearly reflected 
in the April 2000 Supplemental Statement of the Case, the 
veteran has been informed of the well-grounded claim criteria 
at 38 U.S.C.A. § 5107(a), and the basis for the denial of his 
claim has been explained.  Thus, the Board finds that any 
duty to inform him of the evidence needed to support his 
claim is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69 (1995).


ORDER

In the absence of evidence of a well-grounded claim, the 
claim for service connection for a gastrointestinal 
disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

